DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on September 20, 2021, has been entered and acknowledged by the Examiner. 
	Claims 1-18 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8 and 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (20190249862), Fan hereinafter.
Regarding claim 1, Fan discloses a light-emitting fan, comprising: a fan frame (110a, ¶ [41], fig. 1), comprising:  abase (111a); a first ring (220a, ¶ [42], fig. 2), disposed on the base (111a); and a second ring (112a), disposed on the first ring (220a), wherein the first ring (220a) is located between the base (111a) and the second ring (112a), and the first ring (220a) and the second ring (112a) together form an 
Regarding claim 2, Fan discloses that the first ring (220a) is made of light-permeable plastic (inherent since first ring (220a) is a light guide), the second ring (112a) is made of light-impermeable plastic (¶ [41] discloses 112a been made of an opaque plastic), and light from the light-emitting component (300a) is emitted through the first ring (220a).
Regarding claim 3, Fan discloses that the first ring (220a) comprises a first inner part (222a, ¶ [60], fig. 5), a first outer part (223a), and a first connection part (1111a, ¶ [41], fig. 2), the first inner part (222a) and the first outer part (223a) form a first annular groove therebetween, the first connection part (1111a) is connected to the first inner part (222a) and the first outer part (223a) and covers a side of the first annular groove (see fig. 2), the first inner part (222a) and the first outer part (223a) are disposed on the base (111a), the light-emitting component (300a) is located in the first annular groove, and the second ring (112a) is disposed on the first connection part (1111a).
Regarding claim 4, Fan discloses that the light-emitting component (300a) comprises a ring-shaped substrate (310a, ¶ [48], fig. 2) and a plurality of light sources (320a), the ring-shaped substrate (310a) is located in the first annular groove, and the plurality of light sources (320a) are disposed on a side of the ring-shaped substrate (310a) facing the first inner part (222a) of the first ring (220a) so as to emit light towards the first inner part (222a) (see fig. 2).
Regarding claim 8, Fan discloses that the impeller (130a) comprises a hub (131a, ¶ [42], fig. 2) and a plurality of blades (132a), the hub (131a) is rotatably disposed on the base (111a), the plurality of blades (132a) are connected to the hub (131a), the hub (131a) has a top surface and a bottom surface opposite to each other, the bottom surface is located closer to the base (111a) than the top surface, and the first ring (220a) is located between a plane where the top surface is located and a plane where the bottom surface is located (see fig. 2).
Regarding claim 18, Fan discloses a light-emitting fan, comprising: a fan frame (110a, ¶ [41], fig. 1), comprising: a base (111a);  a first ring (220a, ¶ [42], fig. 2), disposed on the base (111a); and a second ring (112a), disposed on the first ring (220a), wherein the first ring (220a) is located between the base (111a) and the second ring (112a), and the first ring (220a) and the second ring (112a) together form an accommodating space (221a); an impeller (130a), located in the accommodating space (221a), surrounded by the first ring (220a) and the second ring (112a) and rotatably disposed on the base (111a);  and a light-emitting component (300a, ¶ [48]), located in the first ring (220a) or the second ring (112a); wherein the first ring (220a) and the second ring (112a) are made of different plastics having different tranmittances (¶ [41] discloses 112a been made of an opaque plastic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (20190249862), Fan hereinafter.
Regarding claim 9, Fan discloses the claimed invention according to claim 1.
However, Fan fails to exemplify that the first ring is made of light-impermeable plastic, the second ring is made of light-permeable plastic, and light from the light-emitting component is emitted through the second ring.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to have the first ring is made of light-impermeable plastic, the second ring is made of light-permeable plastic, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  
Thus, as a result, light from the light-emitting component would be emitted through the second ring and a different esthetic appearance would be achieved.   
Regarding claim 10, Fan discloses that the first ring (220a) comprises a first inner part (222a, ¶ [43], fig. 2), a first outer part (223a), and a first connection part (1111a¶ [41], fig. 2), the first inner part (222a) and the first outer part (223a) form a first annular groove therebetween (see fig. 2), the first connection part (1111a) is connected to the first inner part (222a) and the first outer part (223a) and covers a side of the first annular groove, the first connection part (1111a) has a plurality of holes, the first connection part (1111a) is disposed on the base (111a), the second ring (112a) is disposed on the first inner part (222a) and the first outer part (223a), the light-emitting component (300a) is located in the first annular groove so as to emit light through the plurality of holes.
Regarding claim 13, Fan discloses that the light-emitting component (300a) comprises a ring-shaped substrate (310a, ¶ [48], fig. 2) and a plurality of light sources (320a), the ring-shaped substrate (310a) is located in the first annular groove, and the plurality of light sources (320a) are disposed on a side of the ring-shaped substrate (310a) facing the first inner part (222a) of the first ring (220a) (see fig. 2).
Regarding claim 17, Fan discloses that the impeller (130a) comprises a hub (131a, ¶ [42], fig. 2) and a plurality of blades (132a), the hub (131a) is rotatably disposed on the base (111a), the plurality of blades (132a) are connected to the hub (131a), the hub (131a) has a top surface and a bottom surface opposite to each other, the bottom surface is located closer to the base (111a) than the top surface, and the second ring (112a) is located at a side of a plane where the top surface is located away from the base (111a) (see fig. 2).

Allowable Subject Matter
Claims 5-7, 11-12 and 14-16 stand as previously objected to as being dependent upon a rejected base claim.

Response to Arguments
Applicant's arguments filed on September 20, 2021 have been fully considered but they are not persuasive. Applicant argues that Fan fails to teach or suggest "an impeller ... surrounded by the first ring and the second ring" as recited in amended claims 1 and 18. Applicant states that Fan’s fan frame (110a) does not surrounds the propeller (130a) is not surrounded by fan frame (110a).
The Examiner most respectfully disagrees with Applicant. From Fan’s figure 1 shown below, it is clear that fan frame (110a) is all around the propeller (130a).
Thus, Fan does disclose the limitation of “an impeller (130a), located in the accommodating space (221a), surrounded by the first ring (220a) and the second ring (112a)” as claimed in amended claims 1 and 18.

    PNG
    media_image1.png
    547
    421
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879        

/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879